Howard, J.
— By the Act of 1850, c. 193, “to provide for the education of youth,” art. 12, § L the seventeenth chapter of the R. S. and other statutes upon the subject of education, were repealed. By that Act the general duties of towns, the formation, powers and obligations of school districts, the duties and authority of superintending school committees, and school agents, and the duties and qualifications of instructors, including those of the “presidents, professors and tutors of colleges, and of the preceptors and teachers of academies, and all other instructors of youth, whether in public or private institutions,” are prescribed and enjoined, in general, but comprehensive terms. The whole subject of education, public and private, primary and liberal, seems to have been before the Legislature, at the passage of that Act, and to have been regarded in the most particular, as well as in a more enlarged acceptation. By art. 10, § 13, of the *198same Act, a penalty is provided for the willful interruption or disturbance, by any person, of any teacher or pupils, in any school kept in “ any school-house or other place of instruction.'1'1 This provision appears to have been intended to secure the privileges of imparting and receiving education to all, without distinction or interruption.
A private school for instruction in writing embraces a branch of education usually taught in public schools, and recognized by law, and is clearly within the purview and protection of the statute to which reference has been made. The argument which excludes such schools from such protection, will also exclude colleges, academies, private schools of all descriptions, and institutions of instruction of every sort, with the exception of town or district schools. But the terms of the Act will embrace all schools for instruction, contributing to education in an enlarged signification, and we do not perceive any reason or authority for restricting the operation of the statute to a single class of schools. The language of the Act, the object in view, and the propriety and reason of the thing, all tend to the same conclusion.

Exceptions overruled.

Tenney, Wells and Appleton, J. J., concurred.